DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Arguments
Applicant's 7/14/22 arguments vis-à-vis the effective filing/priority date, stating in pertinent part that the claimed recitation at issue indeed finds 35 U.S.C. 112(a)/1st par. support within various prior-filed applications in the instant application’s priority chain, have been fully considered and are pertinent in part.  As detailed below, applicant’s arguments and cited portions of Prov’l Appl’n # 61/548,676 do not provide sufficient support vis-à-vis 35 U.S.C. 112(a)/1st par. for the claimed recitation at issue.  As detailed below, the instant application has been accorded an effective filing/priority date of 10/18/12.
Applicant's 7/14/22 arguments vis-à-vis claim objections, simply stating that the objections were addressed by the 7/14/22 amendments, have been fully considered and are persuasive in view of said amendments.  The objections are withdrawn.
Applicant's 7/14/22 arguments vis-à-vis rejections under 35 U.S.C. 112(b)/2nd par., simply stating that the rejections were addressed by the 7/14/22 claim amendments, have been fully considered and are persuasive in view of said amendments, save for those regarding claims 9-10, which were not addressed and are repeated hereinbelow.
Applicant's 7/14/22 arguments vis-à-vis rejections under 35 U.S.C. 112(d)/4th par., stating in pertinent part that claim 1’s step (c) is “functionally related” to produce the claimed “functionalized metal organic framework”, and as such, the ligand selection criteria set out in claims 9-13 narrows down the ligand selection pool, thus further limiting claim 1 and not being mere “think about information” steps per Praxair Distribution (Remarks at pp. 11-12), have been fully considered but are not persuasive.  The rationales to which applicant refers are indeed just that - rationales - which do not by themselves comprise an actual step; they recite mere ligand selection parameters as opposed to actually employing a certain ligand.  An apt analogy involves eating a certain food when one is hungry; it matters not whether one decided to eat the chosen food based on taste, availability, cost, healthiness, etc., so long as one eats the food to satisfy one’s hunger.  The rationale for choosing the particular type of food exists and matters only in the mind of the person so choosing; it is not an actual step of eating.  Said rejections are re-asserted as proper.
Applicant's 7/14/22 arguments vis-à-vis rejections under 35 U.S.C. 102 over the 4/4/12 McDonald et al. JACS article (“JACS”), stating in pertinent part that JACS i) does not manipulate its isotherm step(s), and ii) does not match the step position to an acid gas’ concentration by changing the metal-ligand bond strength, have been fully considered but are not persuasive.  Regarding i), JACS, as cited below, amply discusses the claimed isotherm step/discontinuity; to the extent that applicant argues that JACS does not “disclose any significance to the strength of the bond between the metal of the framework and the ligand”, such a limitation is not within claim 1 (rather, it is within claim 2) and thus cannot establish patentability of claim 1.  Limitations appearing in the specification but not recited in the given claim should not be read thereinto.  See MPEP 2145 VI and MPEP 2111.01 II; see also In re Self, 671 F.2d 1344, 1350 (CCPA 1982) (stating that unclaimed limitations/subject matter cannot be relied upon to establish patentability).  As to claim 2, JACS’ cited discussion of the relative adsorptivity of mmen-functionalized sites versus “non-amine or weak amine” sites is considered sufficient to meet the claim.  Regarding ii), this new recitation (h) within claim 1 has not been accorded patentable weight for the reasons detailed hereinbelow.  Said rejections, adjusted as necessitated by the 7/14/22 amendments, are re-asserted as proper.
Applicant's 7/14/22 arguments vis-à-vis rejections under 35 U.S.C. 103(a) over JACS in view of the 11/4/13 Lee et al. Energy Environ. Sci. article (“EES”), stating in pertinent part that EES does not teach or suggest producing a multiple-ligand material (Remarks at p. 15), have been fully considered but are not persuasive.  EES need not itself form a multiple-ligand material; it is sufficient to support a rejection under 35 U.S.C. 103(a) that one of ordinary skill in the art before the invention was made would reasonably have been expected to be able and motivated to graft at least some en ligands onto JACS’ mmen-functionalized Mg2(dobpdc) to achieve the enhanced CO2 uptake/capacity taught by EES as detailed in the rejection.  The rejection is re-asserted as proper.

Priority
While applicant’s claim for the benefit of a prior-filed application under pre-AIA  35 U.S.C. 119-121, 365(c), or 386(c) is acknowledged, applicant has not complied with ≥1 conditions for receiving the benefit of an earlier filing date under pre-AIA  35 U.S.C. 119 because the disclosure of the prior-filed Prov’l Appl’n # 61/548,676 (“’676”) fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a)/1st par. for one or more claims of this application, namely claim 1.  This is at least because the recitation “wherein an adsorption isotherm with a discontinuity in a first derivative is produced upon contact of the adsorption sites of the functionalized metal organic framework with a stream of mixed gases” within claim 1 is not disclosed within ‘676.  Thus, the effective filing/priority date of claim 1 is 10/18/12 (i.e. the filing date of PCT/US2012/060915, herein “’915”; Appl’n # 14/228,532 -herein ‘532- is a CON of ‘915; Appl’n # 15/297,114 -herein “’114”- is i) a CIP of ‘532 and ii) claims the benefit of ‘165, and the instant application is a DIV of ‘114).  See, e.g., MPEP 211.05 I.A. and Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  Since independent claim 1 has been accorded an effective filing date of 10/18/12, all claims depending therefrom are accorded the same effective filing date.  See, e.g., 35 U.S.C. 112(d)/4th par.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9-10 are rejected under 35 U.S.C. 112(b)/2nd par. as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor or a joint inventor (or in applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 9-10 recite “the amines” and depend from claim 1, but claim 1 does not recite “amines” or the like.  Since claims 9-10's quoted recitation lacks sufficient antecedent bases, claims 9-10 are rendered indefinite and thus rejected under 35 U.S.C. 112(b)/2nd par.
 
Claims 9-13 are rejected under 35 U.S.C. 112(d)/4th par. for failing to further limit the subject matter of the claim from which they depend. Claims 9-13 only recite mental/algorithmic steps, rather than positive action steps (i.e. the reason for selecting and employing a material does not matter if the prior art selects and employs the same material), and as such they are not considered to further limit claim 1.  Note: mental/algorithmic steps are not i) accorded/entitled to patentable weight and/or ii) do not further limit the claim's positive step(s).  For i), see, e.g., Praxair Distribution, Inc. v. Mallinckrodt Hosp. Prods. IP Ltd., 890 F.3d 1024, 1033 (Fed. Cir. 2018) (rejecting the arguments that a) limitations reciting mental/algorithmic steps are entitled to patentable weight, and b) whether claims are directed to mental steps "may only be considered in determining patent eligibility [vis-a-vis 35 U.S.C. 101], not obviousness[, i.e. prior art applicability]").  For ii), see, e.g., Ex parte Varanasi, Appeal No. 2012-001521 (PTAB 2013) (available at https://e-foia.uspto.gov/Foia/RetrievePdf?system=BPAI&flNm=fd2012001521-02-28-2013-1) at p. 4, citing Ex parte Nehls, 88 USPQ2d 1883, 1889 (BPAI 2008) (precedential), and Ex parte Cormier, Appeal No. 2017-011263 (PTAB 2018) (available at https://e-foia.uspto.gov/Foia/RetrievePdf?system=BPAI&flNm=fd2017011263-09-13-2018-1) at p. 8.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 1-6 and 9-14 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by the 4/4/12 McDonald et al. J. Am. Chem. Soc. article (“JACS”) in view of the Supporting Information sheets therefor (“SI”)1.  Regarding claims 1, 3-6, 9-11, and 13-14, JACS discloses an acid gas separation method, comprising the steps of a) determining T & P of an acid gas in a mixed gas (see JACS at, e.g., p. 7061 & 7063: L col., 1st full par.; Fig. 5; SI at Tables S2-S3 & Figs. S10-S11), b) preparing/providing a porous MOF (i.e. Mg2(dobpdc), which is magnesium 2,5-dioxido-1,4-benzenedicarboxylate per claims 4-5) (see ACS at, e.g., p. 7057, R col., 3rd full par.; SI at, e.g., Fig. S6), c) selecting a plurality of N-containing ligands capable of binding to metal ions of the porous MOF with a binding strength (i.e. the 2o alkylamine N,N’-dimethylethylenediamine “mmen” as in claims 6 and 14; JACS is thus regarded as selecting the N-containing ligands i) based on steric and electronic properties of the amine N atoms that bind to the acid gas during adsorption and that bind to the MOF’s metal atoms as in claims 9-10 respectively, ii) by selecting the # of C atoms separating two amine N atoms of said ligands as in claim 11, and iii) by selecting the # of N atoms in each ligand as in claim 13), d) functionalizing the porous MOF’s pore surfaces therewith (see id. at, e.g., p. 7058, L col., 3rd full par.; Fig. 1; SI at Figs. S17 and S24), e) contacting the functionalized MOF with the mixed gas, and f) adsorbing acid gas (i.e. CO2 as in claim 3) molecules to said ligands (see id. at, e.g., p. 7063, L col., 1st full par. and p. 7064 §4; SI at, e.g., Figs. S15-S17), wherein g) a stepped/discontinuity-bearing adsorption isotherm is formed as claimed (see id. at, e.g., p. 7058, R col. “Isosteric Heats of Adsorption Calculations”, p. 7061, R col., 1st full par., and p. 7062, L col., 1st full par.; Figs. 2 & 5; SI at, e.g., Figs. S15-S17); the adsorption T & P conditions are matched as claimed to optimize gas separation(s).  See id. at, e.g., p. 7062, L col., 1st full par. (adsorption isotherm step involves disfavorability of adsorbing CO2 at low adsorptive concentrations - i.e. low PCO2, since P varies directly with concentration “n” in the well-known ideal gas equation PV=nRT; adsorption is affected by higher P & T values employed).  As to claim 1’s recitation (h), the recitation has not been accorded patentable weight because it i) merely expresses an intended result of the claim's positively-recited process steps2, and/or ii) is merely prophetic/prospective, rather than itself containing/conducting an actual, positive step (i.e. recites a cause-and-effect relationship without actually performing the ‘cause’ to achieve the ‘effect’).
Regarding claim 2, JACS adjusts the strength of at least one of its metal-basic nitrogen ligand bonds, i.e. by noting and evaluating adsorption differences before and after achieving amine ligand reorganization with entropic E.  See id. at, e.g., p. 7062, L col., 1st full par.
Regarding claim 12, and additionally and/or alternatively regarding claims 9-11 and 13, as these claims are not regarded as further limiting claim 1, JACS’ disclosures vis-à-vis claim 1 are regarded as also meeting/anticipating claims 9-13.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 USC 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the Examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
In considering the obviousness rejections below, the applicant should note that the person having ordinary skill in the art at the time of the invention has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in the application reasonably reflect this level of skill.
Claim 8 is rejected under pre-AIA  35 USC 103(a) as being unpatentable over JACS in view of the 11/4/13 Lee et al. Energy Environ. Sci. article (“EES”).  Regarding claim 8, JACS’ teachings are as above.  Although JACS does not select and bind a second type of nitrogen containing ligand to its MOF’s metal ions as claimed, EES so teaches.
EES teaches that Mg2(dobpdc) (such as JACS’) functionalized with ethylenediamine “en” ligands (said ligands thus binding to the Mg cations with a binding strength as claimed) shows a higher CO2 adsorption uptake/capacity from air or flue gas than (JACS’) mmen-functionalized Mg2(dobpdc).  See EES at, e.g., p. 746 (1st two full par.) and 748 (2nd full par.); Fig. 6(c).  Given the foregoing, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify JACS’ overall methodology by binding at least some en ligands to JACS’ mmen-functionalized Mg2(dobpdc) as taught by EES and thus expose a combination of different nitrogen containing ligands to JACS’ MOF’s pore volume(s), to thereby achieve EES’ taught motivation of enhanced CO2 adsorption uptake/capacity.  MPEP 2143 I C-D & G.

Claim Objection/Potentially Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  JACS, the most pertinent prior art of record, does not anticipate or render prima facie obvious employing 1o or 2o imine ligands in the claimed method.

Conclusion
In view of the finality of this Office Action, see below, should applicant desire to engage in after-final practice, applicant's attention is directed to the existence of the After-Final Consideration Pilot (“AFCP”) 2.0 program, which "allows additional flexibility for applicants and examiners to work together and provides even greater opportunity for communication…”  See http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20 for AFCP 2.0 information and requirements.  The AFCP 2.0 program is currently set to run through 9/30/2023.
Applicant's amendment necessitated the/any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161. Examiner can normally be reached M-F 8:30-5:00 (Central). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL BERNS/ November 10, 2022
Primary Examiner
Art Unit 1736




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Since SI is merely the supplementary information for JACS and is described as such within JACS (see JACS at, e.g., p. 7064 “Associated Content” and SI (see SI at p. S1), JACS and SI are to be, and are, considered a unitary reference in two parts.  As such, rejection under 35 U.S.C. 102 is indeed proper even though SI is cited in addition to JACS.  Accord, MPEP 2131.01.
        2 See Ex parte Hatch, 155 USPQ 105, 107 (BPAI 1966) (stating that “the process in order to distinguish [from the prior art] must recite something more than an intended result”), and MPEP 2111.04 (stating that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited”) (internal citations omitted).